Citation Nr: 1614435	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified before the undersigned at a hearing at the RO in June 2012.  A transcript of that hearing has been associated with the file and reviewed prior to this decision.


FINDINGS OF FACT

1. The evidence is in relative equipoise that migraines had their onset in service as associated with PTSD stressors.

2. The Veteran's PTSD symptoms do not cause total social and occupational impairment.

3. The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411.

3. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2009, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's migraine, PTSD, and TDIU claims in September 2009 and August 2014.  There is no assertion or indication that the examinations were inadequate.  Rather, they addressed the pertinent rating criteria and functional impact on the Veteran.  

Following the remand directives, the AOJ scheduled the Veteran for a new examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

The Board has reviewed the evidence and finds that the criteria for service connection for migraine headaches have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows that the Veteran has current migraine headaches, as this was diagnosed at the August 2014 VA examination.  Private medical records also show treatment of chronic migraines.  Next, the Veteran reported the onset of migraines in service.  During the Board hearing, September 2009 examination, and October 2014 examination, the Veteran stated that he began to have headaches after repeated artillery blasts during his first tour in Vietnam.  The Veteran's exposure to combat and artillery fire is evidenced by his DD 214, which shows service in Vietnam and award of the Combat Infantryman Badge (CIB).  In a July 1974 medical questionnaire, two years after service, the Veteran marked frequent or severe headaches.  

Finally, the evidence is in equipoise as to whether the Veteran's headaches began in service as associated with the onset and circumstances of PTSD.  The Veteran is service-connected for PTSD.  In an April 2014 letter, Dr. EAK opined that PTSD and migraines are interrelated and the Veteran's PTSD likely contributed to recurrent migraine headaches.  The August 2014 VA examiner concluded that the etiology of brain dysfunction leading to the Veteran's migraines is less likely than not in-service noise exposure.  The examiner explained that migraines are likely complex genetic disorders caused by a sequence of intracranial and extracranial changes.  Hearing trauma or noise may trigger a migraine but not cause the disorder.  See 2014 examination.  

During the September 2009 examination, the Veteran reported taking medication since headaches began in service.  He testified at the Board hearing that he began seeking treatment for headaches in the 1970s.  A treating provider, Dr. LKL wrote that the Veteran had a history of headaches when he started seeing her in 2002.  In October 2014, Dr. EAK wrote a letter clarifying her previous opinion.  She explained that the Veteran had no history of headaches before service and no family history.  Dr. EAK found it difficult to assume the headaches were genetic.  Instead, she cited research suggesting that patients with PTSD are at much higher risk for migraines and that the DSM-V discusses headaches as a physical symptom of PTSD.  Dr. EAK concluded that there is a correlation between the Veteran's PTSD and headaches because there appears to be a correlation in both onset and exposure to an extremely stressful combat situation.

The VA examiner's and Dr. EAK's opinions address all relevant evidence and provide rationale but have opposing conclusions.  When competent, credible evidence is in approximate balance supporting and opposing service connection, all reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 3.102.  As such, the Board finds that current migraines had an in-service onset related to PTSD, and service connection is warranted.  See 38 C.F.R. § 3.303.    

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the criteria for a rating in excess of 70 percent for PTSD symptoms have not been met.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows that PTSD symptoms have caused impairment of social and occupational functioning with deficiencies in most areas but not total impairment.  The Veteran suffered from severe depression, anxiety, panic attacks, intrusive thoughts, sleep problems, suicidal thoughts, paranoia, and obsessive behaviors.  See September 2009 and September 2014 VA Examinations; VA treatment May 2010, February 2011.  The 2009 examiner concluded that the Veteran's symptoms were severe and assigned him a Global Assessment of Functioning (GAF) score of 35, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  See DSM-IV.  During the Board hearing, he reported suicidal thoughts every day.  The 2014 examiner classified the suicidal ideations as ongoing.  Although the Veteran had frequent suicidal thoughts with some plans, he consistently denied any attempts and stated that his children were the primary reason he did not attempt suicide.  This statement shows good judgment and a sense of responsibility to his family.  The Veteran noted passive violent ideation, particularly toward a past supervisor, but that he had never acted on the thoughts.  He mentioned problems with road rage almost leading to fights.  See 2009 examination.  However, the 2009 examiner found intact impulse control.  These symptoms certainly caused impairment to functioning, but there is no indication that he ever acted on these thoughts or was a persistent danger to himself or others.  

At the 2009 examination, the Veteran reported good relationships with his wife and children.  He enjoyed flying kites and going to movies with his children.  The examiner noted difficulties with family relationships and that the Veteran described incidents of conflict and tension because of his avoidance behaviors.  During the Board hearing, the Veteran mentioned that he was separated from his wife.  At the 2014 examination, the Veteran reported that he was back together with his wife and they had a mixed relationship.  He noted that he generally got along with his children but argued a lot with his 23-year-old son and was sometimes too direct with his nine-year-old daughter.  He denied having any friends or social relationships outside his family and used teaching as his way to interact with others.  He attended his children's school events where he sat far away from other people.  See 2009 examination.  Similarly, at the Board hearing, he reported attending church but sitting in the balcony.  He stopped teaching due to poor reviews and complaints from students.  In an October 2014 letter, his treating provider noted that she strongly recommended that he resign from teaching.   

The 2009 examiner found the Veteran clean, neatly groomed, appropriately dressed and capable of maintaining personal hygiene.  During the Board hearing, the Veteran reported that he used to shower every morning but only showered once or twice a week, but he always wore clean clothes.  No other providers or examiners noted any problems with hygiene or appearance.  The 2009 examiner recorded moderate problems shopping and driving but otherwise did not indicate an inability to complete activities of daily living.  His wife worked full time, so the Veteran attended examinations and daily activities without assistance.  See September 2014 examination.  Again, although the Veteran's symptoms may cause difficulties or diminish his motivation, he does not have an inability to perform activities of daily living.   

During the period on appeal, the Veteran was enrolled in doctoral level courses, taught college classes, and was a town councilman.  See September 2009 examination.  The Veteran reported continuing doctoral level courses at the September 2014 examination.  However, his treating provider noted that he was unable to consistently perform academically.  See October 2014 letter.  The 2009 examiner found that the Veteran had difficulty concentrating, moderately impaired recent memory, fatigue, and problems with attention that could hinder his ability to be effective as an instructor.  She noted that he had significant difficulty staying on task during the examination.  Similarly, during the 2014 examination and Board hearing, the Veteran noted getting off topic and having a hard time focusing.  In an October 2014 letter, his treating provider wrote that his thinking became cognitively fragmented at times and he struggled with concentration and attention.  At the 2009 examination, the Veteran reported occasional, fleeting paranoid ideation that he was being followed, seeing back flutters at night that were not there, and having some obsessive/ritualistic behaviors, such as counting.  He also reported rechecking locks during the Board hearing.  The 2009 examiner recorded no delusions and that the Veteran understood the outcomes of his behavior.  She found he had generally normal thought but excessively worried and he did not complete the serial 7s.

While the Veteran had some impaired memory, there is no indication that he had any problems remembering important information like the names of loved ones or his occupation.  The examiners found him fully oriented.  He was cooperative and interacted satisfactorily with the examiners and treating providers.  He had clear and coherent speech.  Both examiners deemed him capable of managing his own finances.  The Veteran reported his paranoia symptoms, obsessive behaviors, and hallucinations as occasional and occurring in specific situations, like the grocery store and at night, not persistently.  His problems with memory, concentration, focus, paranoia, obsessive behaviors, and hallucinations evidence deficiencies in thought but not gross impairment.  He was able to care for himself, manage finances, and complete the tasks of teaching and studying, although inconsistently.

Based on the evidence, as detailed above, the Veteran was responsible for himself and his family, had problems but maintained relationships with his loved ones, exhibited functional behavior and thought with examiners and treating providers, and completed activities of daily living.  As such, his PTSD symptoms did not cause total impairment and a 100 percent rating is not appropriate.  See 38 C.F.R. § 4.130.  The Veteran's PTSD symptoms have been of generally the same level of disability such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

IV. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service-connected for PTSD, diabetes, peripheral neuropathy, hearing loss, tinnitus, and migraines.  Without migraines, his combined rating is 90 percent.  See 38 C.F.R. § 4.25.  Therefore, he meets the threshold requirements for TDIU throughout the period in question.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

Based on the evidence, the Board finds that the criteria for compensation based on TDIU have been met.  See 38 C.F.R. § 4.16.  The Veteran is highly educated, with a doctorate degree.  See VA examinations, July 2014 TDIU application.  In the past, he has taught and briefly worked in the hospitality industry.  The September 2014 examiner concluded that the Veteran would likely be able to secure and maintain a substantially gainful occupation and succeed in employment in a sedentary environment with flexible employers and reasonable accommodations.  The examiner cited the fact that the Veteran had one doctoral degree and was completing his second.  However, the September 2009 examiner found that the Veteran's PTSD symptoms made her question his ability to maintain his concentration and attention to lecture a topic and be an effective instructor.  

Similarly, in the October 2014 letter, the treating provider opined that the Veteran was no longer able to obtain or maintain successful employment at any level due to his PTSD symptoms, including irritability, suicidal ideation, fragmented thinking, and difficulty managing stress.  She noted that the Veteran lost two teaching positions in the prior two years after being given negative feedback from supervisors and students.  He attempted to take a job at a hotel but experienced increased symptoms.  See October 2014 letter.  Dr. EAK also concluded that the Veteran was unable to maintain employment due to his psychiatric and physical ailments.  The Board finds that the September 2009 and October 2014 opinions on inability to function in a work environment outweigh the September 2014 opinion in favor of the Veteran's ability to work.  Thus, the Board finds that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  TDIU is warranted.  See 38 C.F.R. § 4.16.     


ORDER

Service connection for migraines is granted.

A rating in excess of 70 percent for PTSD is denied.

Compensation based on TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


